In an action for a judgment declaring a provision of the zoning ordinance of the appellant village to be invalid, order denying appellant’s motion to dismiss the complaint for insufficiency, and granting respondents’ motion to strike out two affirmative defenses, which allege that the action is barred by reason of noncompliance with section 341-b of the Village Law, affirmed, with one bill of $10 costs and disbursements. No opinion. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur. [See post, p. 1065.]